Case: 20-30716          Document: 00516454834              Page: 1      Date Filed: 08/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            August 31, 2022
                                          No. 20-30716                        Lyle W. Cayce
                                                                                   Clerk

   Benjamin Fox, individually ; on behalf of minor
   children E F ; N F; Holly Fox, individually ; on behalf
   of minor children E F ; N F,

                                                                      Plaintiffs—Appellees,

                                              versus

   Nu Line Transport, L.L.C.,

                                                                    Defendant—Appellant.


                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                USDC No. 2:18-CV-502


   Before Dennis and Engelhardt, Circuit Judges, and Hicks, Chief
   District Judge.*
   Per Curiam: †
          This case returns to us after the Louisiana Supreme Court answered
   the single question of law presented by this appeal in a different case. In


          *
              Chief Judge of the Western District of Louisiana, sitting by designation.
          †
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30716      Document: 00516454834           Page: 2   Date Filed: 08/31/2022




                                     No. 20-30716


   accord with this recent authority, see Martin v. Thomas, --- So.3d ---- (La.
   2022), 2021-01490 (6/29/22), we AFFIRM the district court’s denial of Nu
   Line’s motion for partial summary judgment and REMAND for further
   proceedings consistent with Martin and Louisiana law.
          This interlocutory appeal presented a single question: as a matter of
   Louisiana law, can a plaintiff maintain both (1) a cause of action against an
   employee for negligence for which the plaintiff seeks to hold the employer
   vicariously liable by alleging that the employee was acting in the course and
   scope of his employment, and (2) a cause of action directly against the
   employer for negligent hiring, training, or supervision, (3) when the
   employer stipulates or admits that the employee was acting within the course
   and scope of his employment at the time of the alleged negligence?
          In our previous opinion, upon motion of the Foxes, we certified this
   question to the Louisiana Supreme Court. Fox v. Nu Line Transp., L.L.C., 37
   F.4th 289, 292 (5th Cir. 2022). After we transmitted our certification, the
   Louisiana Supreme Court answered this exact question in a case on appeal
   from the Louisiana Court of Appeal for the Second Circuit, Martin v.
   Thomas. In Martin, the Louisiana Supreme Court unanimously held that “a
   plaintiff can maintain both claims even if the employer has stipulated to the
   course and scope of employment.” Id. at *1. Thus, Martin answers our
   certified question in the affirmative.
          Therefore, because Martin confirmed that the district court’s Erie
   guess in denying Nu Line’s motion for summary judgment was correct, we
   AFFIRM the district court and REMAND for further proceedings.




                                            2